 

to | .
: aati alin
4ii: Kh i
at JAE SScp 2
a8 US bch
= iS ere of Massachuselts
® | Courthouse Ley 2 2
= y Bestn MA O22) 0 ae = °
i CabapeP \ 5 byASorr z : aa
qe 2 Clover = WARK INS a = 3
3 = . >
WW Al Tre Kean veal Sf
ape Rewtay a fil
eee
Pl aoe 5 ie | 167 AZ
{3 am Mixed oe pele Cra hal
; ae Dlies.2 Use of ears
ee xe Pastor aie Lee [] Sep® Zole
LAL =) Patlher peas se Mey (( Sept Zoe
pgs eae io ee Clawey Laflirs
<< gt oe ir Vivien LIHIRS
o Ni Leats SEG Se dnp Saerosic, lS Tf.
: a oie oe TF biattars.
Lderkity. ef .
Case 1:20-cv-11426-PBS Document1 Filed 07/28/20 Page 2 of 6

 

AY Sshly bo Ail po A
af ibn ashiade P ae Winker Meishbs
334) 4% Se di in Any Sameter 2 2-
as f Petciast fears Noe Petter san)

4 ei bach Vi VtanSp Claté, rc Spor C
SON Kiltecn) eel pl A
Xs |

B83

See

heer

——)

  

Eh; Pes ABM Medias
Ne iee Lise bf
TKK hs Sibel pan Dawtak s fhe Meta.

| The- Meer (Eee i fee: 3 Ais 2 Lobes
oye psy hratrysC.,
| me ef Sue Mec Te meatee o8 2:

p fi ind Bie? Cherles Hance
sie sheers
- | yee EES

 
SWe bh Cota eSitoh Bibra Fig pre eaH 3 o <
FiltYfend , Leitnd , Creenlon 4 3
Luss, Ler ONT in B fe

bey F hee Bally Sf fob a
A Koy Black We fssocintety Agi HS
poe ti Con “ea S
Hy Sani ¢ Te Vrs, fe 5
lie Jerome Wellry Ludhag ( , Thomas ;
eee Dros Lvl Tid 6 Ae vy
Auely ¢ jlidp (Hela: s) Si

lnut tod Fie burtey S Sg
Kina, oh abeth WarFen\ ) Mpa) R9 5
Trad mix Coste = Gril kestum ce Se
Do boy QSSveih toi fe mre (keep J 4 ap ‘

pod
Clover & Welltyne I4s5 TG So, Onc

Chavet J Le binson (ag2- (28) ¢
io — 0X

Tne Kenned Bush, Crter Ch Sey

‘ ulaf aa +
pblebmne Borer ae Cu2he, (Joos "a
ase 1:20-cv-11426-PBS Document 1 Filed 07/28/20 Page 4 of |

~,
-

 

OlLezo

Cc G r 0 ¢$ 000}
od NBO a
XL 'NaSTab el 4
31137 WOs }
dive aSv18Gu SA ox. inc « $e
caneetl
vase 1:20-cv-11426-PBS Document1 Filed 07/28/20 Page 5 of!

 

(V2n/Is

eS
ha LAG

a
be
SUH Ss

es

SP
Hallmark Cares
Visit Hallmark.com/ourplanet

THIS CARD IS MADE WITH PAPER FROM
WELL-MANAGED FORESTS.

© HALLMARK LICENSING, LLC
HALLMARK MARKETING COMPANY, LLC
KANSAS CITY, MO 64141

MADE IN U.S.A,

Hallmark.com

 

heartline

2.39
LNL 1031

0 °"09200"65332°" 0
